Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 1 of 13




                           EXHIBIT A
Case 18-31185    Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                            A - Transcript Page 2 of 13
                                                                                  1

     1    STATE OF ILLINOIS )
                            )           SS:
     2    COUNTY OF C O O K )

     3           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                COUNTY DEPARTMENT, DOMESTIC RELATIONS DIVISION
     4
           IN RE THE PARENTAGE OF:        )
     5                                    )
           WIPAPORN TEEKHUNGAM a/k/a,     )
     6     CHIRATHIP TEEKHUNGAM,          )
           Individually, and on behalf of )
     7     ANUCHIT a/k/a HARLOW           )
           HIGINBOTHAM, ATHIRAT a/k/a     )
     8     HENRY HIGINBOTHAM, and         )
           ANUSIT a/k/a WILLIAM           )
     9     HIGINBOTHAM, Minors,           )
                                          )
    10                  Petitioners,      )
                                          )
    11         vs.                        )                 No. 11 D 6475
                                          )
    12     HARLOW HIGINBOTHAM,            )
                                          )
    13                  Respondent.       )

    14

    15                 REPORT OF PROCEEDINGS had at the hearing

    16    in the above-entitled cause before the

    17    Honorable Jeanne Cleveland Bernstein, Judge of

    18    said Court, in Room 3007, Richard J. Daley Center,

    19    50 West Washington Street, Chicago, Illinois, on

    20    the 22nd day of June, 2018, at 12:09 p.m.

    21

    22

    23

    24



                                   casalereporting.com
                                       312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 3 of 13
                                                                                 2

     1    APPEARANCES:

     2
                 ALLEN & GLASSMAN, CHTD.
     3           BY: GEMMA ALLEN, ESQ.
                     MICHAEL J. LEVY, ESQ.
     4               150 North Michigan Avenue
                     Suite 3600
     5               Chicago, Illinois 60601
                     tel: 312.853.3000
     6               fax: 312.853.0309
                     gemmaallen@allenglassman.com
     7               michaellevy@allenglassman.com,

     8                        Appeared on behalf of
                              Wipaporn Teekhungam;
     9

    10           ROSENFELD HAFRON SHAPIRO
                 BY: KATHRYN D. FARMER, ESQ.
    11               221 North LaSalle Street
                     Suite 1763
    12               Chicago, Illinois 60601
                     tel: 312.
    13               fax: 312.
                     kfarmer@hrosenfeld@rhsflawfirm.com
    14               hrosenfeld@rhsflawfirm.com,

    15                        Appeared on behalf of Anuchit
                              Higinbotham, Athirat Higinbotham,
    16                        and Anusit Higinbotham;

    17
                 THE LAW OFFICE OF MICHAEL IAN BENDER
    18           BY: MICHAEL IAN BENDER, ESQ.
                     70 West Madison Street
    19               Suite 2222
                     Chicago, Illinois 60602
    20               tel: 312-236-1500
                     benderlaw@comcast.net
    21
                              Guardian ad Litem;
    22

    23

    24



                                  casalereporting.com
                                      312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 4 of 13
                                                                                 3

     1    APPEARANCES: (Continued)

     2
                 BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP
     3           BY: MATTHEW D. ELSTER, ESQ.
                     ENRICO MIRABELLI, ESQ.
     4               161 North Clark Street
                     Suite 2600
     5               Chicago, Illinois 60601
                     tel: 312.621.9700
     6               fax: 312.621.0909
                     mdelster@beermannlaw.com
     7               emirabelli@beermanlaw.com

     8                        -- and --

     9           WENTZEL LAW
                 BY: DAVID F. WENTZEL, ESQ.
    10               77 West Washington Street
                     Suite 2100
    11               Chicago, Illinois 60602
                     tel: 312.697.0500
    12               dwentzel@wentzellaw.com,

    13                        Appeared on behalf of the Respondent;

    14
                 KATZ & STEFANI LLC
    15           BY: SHAWN D. BERSSON, ESQ.
                     222 North LaSalle Street
    16               Suite 2150
                     Chicago, Illinois 60601
    17               tel: 312.364.9000
                     fax: 312.364.9035
    18               sbersson@katzstefani.com,

    19                        Appeared on behalf of
                              Susan Higinbotham.
    20

    21

    22

    23

    24



                                  casalereporting.com
                                      312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15    Desc Exhibit
                           A - Transcript Page 5 of 13
                                                                                  4

     1                              I    N   D   E   X

     2                        EXAMINATIONS
          WITNESS                                                     PAGE
     3    MICHAEL BENDER
               Direct Examination By Ms. Allen                          44
     4         Cross-Examination By Mr. Mirabelli                       71
               Redirect Examination By Ms. Allen                       170
     5
           HARLOW NILES HIGINBOTHAM
     6         Cross-Examination By Ms. Allen                          177

     7
                                   E X H I B I T S
     8
          NUMBER                          FIRST                 ADMITTED
     9                                  REFERENCE
           No. 1                              70
    10     No. 3                             228
           Group No. 4                       227
    11     No. 9                             240
           No. 10                            243
    12     No. 11                            244
           No. 12                            255
    13     No. 13                            256
           No. 14                            264
    14     No. 15                            238
           No. 16                            211
    15     No. 17                            232
           No. 19                            232
    16     No. 20                            231
           No. 21                            234
    17     No. 22                            230
           No. 23                            230
    18     No. 24                            233
           No. 25                            267
    19     No. 31                            269
           No. 33                            208
    20     No. 35                            186
           No. 36                            188
    21     No. 63                            271

    22

    23

    24



                                  casalereporting.com
                                      312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 6 of 13




                     Pages Intentionally Omitted
Case 18-31185   Doc 32-1    Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                            A - Transcript Page 7 of 13
                                                                                  233

     1    There's a stock plan.            Maybe I missed that.            It was

     2    321,000.         That's not a stock options.           That's

     3    something else.

     4           Q.         But it is a stock plan, right?

     5           A.         Yes, it is.

     6           Q.         And that's not on your affidavit?

     7           A.         It appears to have been omitted.

     8           Q.         And then turning your attention to

     9    Exhibit 24 would you identify that, please?

    10           A.         It's a Morgan Stanley account.

    11           Q.         And, again, I think it runs 15 through

    12    18; is that right?

    13           A.         Right.

    14           Q.         And at the ending balance on that as of

    15    March 31st of 2018?

    16           A.         I see 290,000 amount.

    17           Q.         And would you turn your attention --

    18    that's 290,000, right?

    19           A.         Yes.

    20           Q.         Turning your attention to your affidavit

    21    at Page 7, under investment accounts and

    22    securities, Morgan Stanley No. 2 under the B

    23    category --

    24           A.         Yes.



                                   casalereporting.com
                                       312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 8 of 13
                                                                                 234

     1           Q.        -- it shows your value at $27,000 for

     2    that account, sir?

     3           A.        Yes.    That's 10 percent amount.

     4           Q.        And why would you value it at

     5    10 percent?

     6           A.        Because I -- I represented that Susan,

     7    my wife, owns the other 90 percent.

     8           Q.        And how would you say she owns the other

     9    90 percent?

    10           A.        Well, that's through an agreement

    11    between she and me regarding a substantial amount

    12    of -- a loan outstanding to her and other gifts

    13    that I have made to her.

    14           Q.        So this is your calculation that she

    15    owns 90 percent of this asset?

    16           A.        Yes.    It's a rough estimate.             I used

    17    10 percent as an indication of a portion that was

    18    still my value.

    19           Q.        And did you do the same, sir, with

    20    regard to the UBS Financial Services?

    21           A.        Yes, I did.

    22           Q.        And that is -- that was Exhibit 21?

    23           A.        Correct.

    24           Q.        So you took the number and attributed 10



                                  casalereporting.com
                                      312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 9 of 13
                                                                                 235

     1    percent to you and the rest to her; is that right?

     2           A.        That's correct, yes.

     3           Q.        And then with regard to the Northern

     4    Trust securities, which is Exhibit -- So, I think

     5    we have two statements for Northern Trust.                    Let's

     6    look at No. 8, which is The Northern Trust

     7    statement for May of '18, what is the balance in

     8    the account, sir, as of May of '18 both the total

     9    value of the assets and the net of margin value?

    10           A.        It looks as though the total value as of

    11    May 31st is 11 million.            Margin is 5 million,

    12    leaving 6 net.

    13                     THE COURT:      Margin was how much.

    14                     THE WITNESS:       5 million.

    15                     THE COURT:      5 million?

    16                     THE WITNESS:       Yeah.

    17    BY MS. ALLEN:

    18           Q.        And so the margin of the equity value is

    19    the way they characterize it, ending value, which

    20    includes dividends correctly is $6,012,782; is that

    21    right?

    22           A.        What -- 600- --

    23           Q.        6,012,782.

    24           A.        Yes, including accrued dividends, yes.



                                  casalereporting.com
                                      312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 10 of 13
                                                                                 236

     1           Q.        And turning your attention to your

     2    financial affidavit again, which is Exhibit 3, and

     3    the asset page on Page 7, you say your 10 percent

     4    is $560,000; is that right?

     5           A.        That's correct.        That would have been as

     6    of October whatever the date of the affidavit.

     7           Q.        I understand.

     8           A.        Yes.

     9           Q.        So it was 10 percent at that time.

    10                     So you'd be using 10 percent of

    11    6 million --

    12           A.        Yes.

    13           Q.        -- for you?

    14           A.        Yeah, so designated.

    15           Q.        And then turning your attention to

    16    Page 6 of your affidavit where you list debts,

    17    No. 3 is Northern Trust securities, $5 million; is

    18    that right?

    19           A.        Yes.

    20           Q.        Is that the margin?

    21           A.        That's the margin, yes.

    22           Q.        But you never showed the full asset; do

    23    you?

    24           A.        No.    I guess the -- depending on how you



                                   casalereporting.com
                                       312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 11 of 13
                                                                                 237

     1    want to do the accounting, we could do a gross

     2    asset and show the net here.              But I simply put in

     3    the amount of debt that I owe is 5 million.

     4           Q.        And you are an economist, sir?

     5           A.        I'm an economist, not an accountant,

     6    yes.

     7           Q.        So you neglected to put down the gross

     8    asset?

     9           A.        Well, I -- the amount that I reported on

    10    the other schedule was net of that, for that

    11    particular account.

    12           Q.        And it was double net because you also

    13    allegedly deducted the amount that you think

    14    belongs to Susan?

    15           A.        Well, certainly, that's correct, yes.

    16           Q.        You also have some stock that you know

    17    sir, in an entity called Frontier?

    18           A.        What page are you on?

    19           Q.        It's on Page 7, under B.            You show Marsh

    20    & McLennan stocks, Chevron Corporation, and

    21    Frontier Corporation; is that right?

    22           A.        Yes.

    23           Q.        And are those whole numbers or are these

    24    diluted numbers?          You think you own these entirely?



                                   casalereporting.com
                                       312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 12 of 13
                                                                                 238

     1           A.        Yeah.    These have not been diluted by

     2    the 10 -- by the 90 percent.              These are the whole

     3    amounts.

     4           Q.        And with the exception of the Fidelity

     5    stock that you did not include, this affidavit

     6    would show all of your requirement and investment

     7    accounts at least as to their identity; is that

     8    correct?

     9           A.        Yes, to the best of my knowledge as I

    10    hit here.

    11           Q.        And then I'm going to turn your

    12    attention to Exhibit 15, if you would, Bates stamp

    13    1856 and going forward, right?

    14           A.        (No response.)

    15           Q.        And I'm going to cross-reference you for

    16    a minute to the valuable collectibles referenced at

    17    Page 8 of your affidavit which says to be

    18    determined?

    19                     Are these some of the valuables?

    20           A.        Yes.    That would be correct.             These are

    21    the sum of the valuables, more prominent ones.

    22           Q.        And have you acquired other valuables

    23    since then, since this affidavit?

    24           A.        Not much since the affidavit, no, no.



                                   casalereporting.com
                                       312.332.7900
Case 18-31185   Doc 32-1   Filed 12/07/18 Entered 12/07/18 16:18:15   Desc Exhibit
                           A - Transcript Page 13 of 13




                     Pages Intentionally Omitted
